Debtor(s):

"`.>
Dessrick T Casti|ie Cas€ Numbel-: /t? ““",ZO?O")

 

United States Banlcruptcy Court for the WESTERN DISTRICT OF LOUISIANA

Chapter 13 Plan - Western District of Louisiana

 

 

\:I Checl< here if this is a modified plan.
fl Checlc here if this is an amended plan.

List below the sections that have been changedl Reason for Amendment/Moditication

m

 

 

 

To Debtors:

To Creditors:

Notices

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

111 the following notice to creditors, you must check each box that applies.
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it With your attorney if you have one in this bankruptcy case. Ii you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must tile an objection to
confirmation at least 7 days before the date set for the hearingr on confirmation, unless otherwise ordered by the Banltruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is tiled. See
Banlcruptcy Rule 3015. In addition, you may need to tile a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the
pirm includes each of the following items. Ifon item is checked as “Noi Includ'ed” or if both boxes are ch eeked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

 

 

 

 

 

1.1 The plan sets out Nonstandard Provisions in Part 9. lX] Included :I Not Included
1.2 This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation I:I Included g Not [ncluded
of the Collateral for the claim.
1.3 This Plan avoids a Security Interest or Licn in Seetion 3.4. I:] included EI Not lncluded
1.4 This Plan cures or maintains a loan secured by the Debtor's Principal Residence in I:I lncluded Not hicluded
3.1.
1.5 This Plan provides for the treatment ofa Domestic Support Obligation in 4.3 and/or I:I lncluded Not lncluded
4.4.
1.6 This plan includes a claim that was either: (1) incurred within 910 days before the l:l lnc[uded Not included
petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s); or (2) incurred within 1 year ofthe
petition date and secured by a purchase money security interest in any other thing of
value in 3.3.

 

 

 

 

mlan Payments and I_.ength of Plan

 

2.1 Debtor(s) Will make regular payments for a total on months to the trustee as follows:

lf fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
creditors specified in this plan.

Original Plans. $100 per month for 18 months, and
$150.00 per month for 18 months.

$ per

for months

I:l Moditicd Plans. $_ has been paid in 'l"or the first ___ months; then

$___ per ______

for months, and

Check one: The applicable commitment period is: 36 months (Below Median Incorne) gi
Revised 01/25/2018 Chapter 13 Plan Page l

Sol`lware Copyright (c) 1996-2019 Best Case, LLC - Ww.bestease,com

Best Case Bankruptcy

 

Debtor(s): Dessrick T Castil|e ` Case Number:

 

60 months (Above Median lncome) I:I
2.2. Regular payments to the trustee will be made from future income in the following manner:

Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
Court.

Income tax refunds. During the pendency of this case debtor{s) shall tile both Federal and State lncome Tax Returns timely and provide copies
of same to the Standing Chapter 13 Trustee immediately upon tiling of each annual return

Debtor(s) will pledge income tax refunds as foliows:

 

[Debtor(s) pledge Federal and State tax refunds for 2019, 2020, and 2021 tax years to the plan (excludirlg E|C). |

2.3 Additional Payments. (In addition to 2.1 above)
Check one.

§ None. ij” "none ” is chec)'ced, the rest of § 2.3 need not be completed or reproducedl

 

Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default ofPrincipal Residence under 1322(b)(3), including post-petition default payments, if
any

Check one.
L'( None. If "None” is checked the rest of§ 3.1 need not be completed or reproducedl
B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default
payments, ii`any.
Check one.
le None. If"None" is checked the rest of§ 3.] need not be completed or reproduced
3.2 Request for valuation of security, payment of fuily secured claims, and modification of undersecured claims
Check one.
le None. br ”None" is checked the rest of § 3.2 need notl be completed or reproducedl
3.3 Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1525(21) - 910 day Car CIaim or 365 day Personal Property)
Check one.

}x{ None. If"None” is checked the rest of§ 3.3 need not be completed or reproduced

3.4 Lien avoidance
Check one.

)14 None. If "None” ts checked the rest of§ 3.4 need not be completed or reproduced

3.5 Surrender of Collateral
Check one.

IZI None. § "None” is checked the rest of § 3.5 need not be completed or reproduced

Trcatment ofFees and Priority Claims

Reviscd 01/25/2018 Chapter 13 Plan Page 2
Sol"tware Copyright (c) 1996-2019 Best Case, LLC - \vww.bestcnseicorn Best Case Bankruptcy

 

 

Debtor(s): Dessrick T Casti|le Case Number:

 

4.1 General

Trustee’s lfees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
without post-petition interest

4.2 Administrative fees
Counsel elects the standing order “no look” fee Yes l:l No
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments

The dcbtor{s) attorney is awarded a fee in the amount of $ '|,600.00 of which $ 1,560.00 is due and payable from the bankruptcy
estate. lncluded in this amount is a fee in the amount of $ 0 for the modification Fees are limited to the appropriate “No Look"` fee amount

or the allowed amount subject to a formal fee applicationl
4.3 Priority claims other than attorney’s fees and those treated in § 4.4.

Checlc one.

I:I None. .O” "None" is checked the rest of § 4.3 need not be completed or reproduced
IE The debtor estimates the total amount of other priority claims to be as follows:.

Domestic Support Obligations prepetition arrears other than those provided for in 4.4 below shall be disbursed by the Trustee:
C[aimant Nature of Claim Amount
-NONE-

 

Ongoing Domestic Support Obligations shall be disbursed by debtor.

All other unsecured priority claims including tax claims shall be disbursed by the trustee as follows:
Claimant Nature ofClaim Amount

lnterna| Revenue Service Personal Taxes $1,000.00

4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount

Check rme.

}I{ None. lj’” "None" is checked the rest of § 4.4 need not be completed or reproduced

Part 5': Treatment of Non-priority Unsecu red Claims

5.] Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata Unscheduled nonpriority unsecured debts to which
a timely proo‘l" of claim is filed will be allowed, unless objected to. All non-priority debts on schedule ElF, and unsecured and undersecured

debts on schedule D, are incorporated herein by reference

Based upon the scheduled unsecured and undersecured claims in the amount of $15,441.00, it is anticipated unsecured creditors will be paid
approximately $1,200.00, which is approximately 8.00 percent ol` their respective claims However, the amount paid on any claim may vary
depending on the actual filed and allowed claims

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $0.00. Regardless of the
options checked above, payments on allowed nonpriority unsecured claims will be made in at least this arnount.

5.2 Other separately classified nonpriority unsecured claims.

Check one.

ill None. if ”None" is checked the rest of§ 5.2 need not be completed or reproduced

Executory Contracts, Unexpired Leases, and Unmodifled Secured Debts paid per contract
6.1 The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be
treated as specified. All other executory contracts and unexpired leases are rejected.

Revised 01/25/20l8 Chapter l3 Plan Page 3
Sol.’tware Copyright (c) 1996-2019 Best Case, LLC - www.bestcasetcom Best Case `Banl<ruptcy

 

Debtor(s): Dessrick T Castii|e Case Number:

 

Check one.

il None. hr "None" is checked, the rest of § 6..l need not be completed or reproduced

mvesting of Property of the Estate

7.1 Property of the estate Will vest in the debtor(s) upon entry of discharge or dismissal.

 

Other Plan Provisions

 

8.]. Adequate Protection Payments:

Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustec. If the case is dismissed
pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received

while the case was pending.

Creditor Adequate Protection Payment
-NONE-

 

8.2 Chnnged Circumstances.

Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
address, or financial recovery to Which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements These

funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Mnstandard Plan Provisions

I:I None. if "l\lone"'.i.s checked the rest ofPart 9 need nol be completed or reproduced

 

Under Bcnlcrupicy .Rule 3015(0), nonstonddrd provisions must be serfath below. A nonstondord provision is a provision nor otherwise included
in the Ot"l'icial Chapter 13 Plan Form for the Western District ofLouisiana or deviating from it Nonsmndurd provisions set out elsewhere in this

plan are fnejj%ctlve.

The following plan provisions Will be effective only if there is a check in the box “lncludcd” in § l.l.

 

Hal LaPray has an administrative claim of $250 for the noticing of the Chapter 13 plan, to be paid through disbursement by
the Chapter 13 Trustee as funds become available.

Ha| LaPray hereby elects an additional fee of $600.00, which is included in Section 4.2 above. This shall be paid through
disbursement by the Chapter 13 Trustee in the last six months of the case if Debtor(s) meet the requirements of
Section(S)(B) of the Standing Order Regarding "No Look" Fees in Chapter 13 Cases, entered January 24, 201 T.

 

 

 

Signatures

   
  
 
 

 
  

 

rail 1'_0.:"_ "

Date: Apri| 29 2019

 

` LaPray 29943
l ature of Attorney 'l"or Debtor(s)

/ .Q.Mat”hé/£/% Gz€f%% ,1? . Dflfel APl'il 29 2019

oessrick T castine
Debtor

 

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Off'lcial Chapter 13 Plan Form for the

Western District of Louisiana, other than any nonstandard provisions included in Part 9.

Revised 01/25/2018 Chapter 13 Plan Pagc 4
Soiiware Copyright (c) 1996-2019 Best Case, LLC ~ www.bestcnse.com Best Case Banlcruptcy

 

